Citation Nr: 0018522	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.

3.  Whether a February 1995 rating decision, assigning a 
disability rating of 30 percent for PTSD involved clear and 
unmistakable error.

4.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
resulted from the non-provision of VA colostomy supplies 
between 1994 and 1997.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.  He is the recipient of the Combat Infantry 
Badge and the Bronze Star Medal, among others.

A review of the file shows that on his original application 
for compensation, filed in November 1994, the veteran 
requested service connection for colon cancer, arthritis, and 
a psychiatric disorder.  The RO promulgated a February 1995 
decision in response to this application, granting service 
connection for PTSD and denying service connection for colon 
cancer.  The RO did not address the arthritis claim.  Because 
no mention of arthritis or a claim for service connection for 
arthritis is made in the February 1995 decision or any 
subsequent rating decisions, the claim has remained open or 
pending since November 1994.  The matter is discussed further 
in the remand portion of the decision. 

After the appeal had been certified to the Board of Veterans' 
Appeals (Board) for appellate review, the veteran submitted 
additional evidence, consisting of recent outpatient 
treatment reports and other written argument.  A statement 
from his representative indicates that the veteran wishes to 
waive local consideration of the additional evidence.  
Therefore, the Board will proceed to review the veteran's 
appeals, considering all the evidence of record.  38 C.F.R. 
§ 20.1304(c) (1999).

Appellate consideration of the issue of entitlement to a 
total disability rating on the basis of unemployability due 
to service-connected disabilities will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD do not include such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss of his name or occupation, or the names of his close 
relatives.

2.  The veteran received notification of the February 1995 
decision assigning a 30 percent disability rating for PTSD in 
February 1995, but did not express disagreement or perfect an 
appeal to the Board.

3.  There is no indication such as a date stamp on any of the 
documents dated in 1994 but received by the RO in 1997, which 
would reflect they had been received by the VA or any agent 
of the VA in 1994.  The only evidence tending to show that 
the veteran had presented these documents in support of his 
claim for entitlement to service connection in 1994 consists 
of the statements he has made in support of the instant claim 
of clear and unmistakable error in the February 1995 
decision.

4.  Under the legal presumption of regularity in RO 
operations, the evidence dated in 1994 did not actually or 
constructively become part of the record until 1997.  The 
RO's February 1995 determination was based on the facts known 
at that time and it correctly applied law and regulations in 
extant at that time.

5.  The veteran has not shown the presence of any current 
disability resulting from the denial of VA colostomy supplies 
between 1994 and 1997.

6.  The denial of VA colostomy supplies between 1994 and 1997 
based upon the veteran's ineligibility for such supplies 
under governing law and regulation was an administrative 
decision rather than a medical decision.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 70 percent is not 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1999).

2.  The February 1995 decision became final one year after 
the veteran was notified of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  The February 1995 rating decision did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

4.  VA compensation benefits based upon additional disability 
claimed to have been caused by the denial of VA medical 
colostomy supplies are not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for PTSD.

Initially, the Board concludes that the veteran's claim for 
entitlement to an increased disability rating for PTSD is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  When a veteran 
claims that he has suffered an increase in disability, or 
that the symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record upon 
which to base a well-informed determination.  The veteran has 
been provided a hearing and several recent VA examinations, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Under the regulatory rating criteria in effect since November 
1996, PTSD, along with other anxiety disorders, is rated 
under a "General Rating Formula for Mental Disorders".  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent part 
of the governing regulation provides:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships 
warrants a 70 percent rating.

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

As noted above, service connection for PTSD was granted in 
February 1995, and a 30 percent disability rating was 
assigned effective November 1994.  In the veteran's June 1997 
claim for entitlement to a disability rating in excess of 
30 percent, he asserted his PTSD was worse at that time than 
it had been when it was initially rated.  

In connection with the veteran's claim for an increased 
rating, he underwent a VA examination for purposes of 
compensation in September 1997.  The veteran reported 
dissatisfaction with his living situation, his social life, 
and in dealing with his colostomy.  He reported that he spent 
most of his time just laying around at home, that he did not 
have enough energy to do anything and felt tired all the 
time.  He characterized his irritability as a major problem 
for him and felt that it was out of control at that time.  He 
also reported that he was involved in a lawsuit over a charge 
of battery when he slapped someone who had damaged his car.  

The examiner noted that the veteran had not worked since his 
cancer surgery and that the effort of coping with his medical 
condition overwhelmed him, resulting in PTSD symptoms which 
were "worse than ever."  The examiner concluded that the 
veteran has had PTSD symptoms since his discharge from 
service, which have impaired both social and occupational 
function to a severe degree, and that his recent cancer 
surgery has left him with significant self-care requirements 
which stress him and leave him few coping resources to deal 
with the rest of his life.  The examiner further felt that 
the veteran's overall level of function had decreased since 
the last VA examination.  The pertinent diagnosis given was 
of chronic PTSD, with psychosocial stressors consisting of 
extreme unemployment, poverty, chronic medical illness, 
social isolation, interpersonal conflict, and legal 
difficulties.  The examiner assigned a Global Assessment of 
Functioning Score (GAF) of 30, reflecting the veteran's 
inability to function in almost all areas, as he stays home 
all day every day, has no social contact, no job, and fails 
to maintain personal hygiene.

Based upon this examination report, the RO increased the 
veteran's disability rating for PTSD to 50 percent, effective 
May 1997.  

A hearing was held at the RO in March 1999.  At the hearing, 
the veteran testified that he believed his PTSD rendered him 
entirely disabled and unemployable.  He explained that he 
continued to receive medication therapy, individual therapy, 
and group therapy from the VA to help him cope with PTSD.  He 
explained that the battery charge against him had been 
dismissed.  

Another VA examination for purposes of compensation was 
conducted in March 1999.  The examiner described the veteran 
has having good attention and concentration, with immediate, 
recent, and remote memory grossly intact, and speech within 
normal limits.  His thought processes were mildly 
circumstantial, but there was no evidence of loosening of 
associations, flight of ideas, blocking, or difficulty with 
logic.  His thought content was described as appropriate to 
the situation and the issues being addressed.  He was 
agitated and anxious relative to the evaluation, however, and 
reported having been agitated throughout the two and one-half 
years he had been struggling with the VA for an increased 
disability rating.  His affect was deemed moderately and 
appropriately euthymic, with a good range, evidently 
congruent with thoughts and perceptions, and he showed a good 
duration of sustained feeling.  

With regard to PTSD-specific symptomatology, the examiner 
commented that the veteran persistently reexperiences 
traumatic events related to his experiences in the Korean 
Conflict, as evidenced by recurrent and intrusive distressing 
recollections including images, thoughts, recurrent 
distressing dreams of the event, intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event; and 
physiological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  The veteran persistently attempts to avoid stimuli 
associated with trauma and experiences numbing of general 
responsiveness as indicated by efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, 
efforts to avoid activities, places, or people that arouse 
recollections of the trauma, feelings of detachment or 
estrangement from others, and demonstration of a restricted 
range of affect.

The examiner also commented that no clinically significant 
illogical, obscure, or irrelevant speech was demonstrated by 
the veteran during the examination and that the veteran 
demonstrated no impulse control difficulties.  He noted that 
the veteran had reported some difficulties relative to anger 
and irritability but that they seemed to be more and more 
under his control.  No failure to maintain personal hygiene 
was noted.  The examiner emphasized, however, that the 
veteran experiences a state of agitation and irritability 
which impacts his ability to function independently and that 
he experiences severe difficulty establishing and maintaining 
effective relationships.  The examiner concluded the report 
with a diagnosis of severe, chronic PTSD, with problems 
related to the social environment and primary support group, 
occupational problems, economic problems, and problems with 
access to health care services.  The GAF score assigned was 
35.

In June 1999, the RO increased the 50 percent evaluation to 
70 percent, effective May 1997.

Review of the recently submitted outpatient treatment reports 
reveals that the veteran carries the psychiatric diagnoses of 
paranoid personality disorder, schizoid personality disorder, 
and neurotic depression, in addition to the diagnosis of 
PTSD.  These records also reveal that in August 1999, a GAF 
score of 40 was assigned, following a period of several weeks 
when the veteran had not been taking his medications.  GAF 
scores of 55 are reflected in October 1999 and November 1999, 
however.  

Applying applicable regulatory criteria and following a 
thorough review of the record, including the veteran's own 
contentions, VA outpatient treatment reports, and both recent 
VA examination reports, the Board finds that a 70 percent 
disability rating best reflects the veteran's level of 
disability resulting from PTSD.

The evidence of record, including the veteran's credible 
hearing testimony, outpatient treatment reports, and VA 
examination reports, reflects that the veteran copes with his 
PTSD through a combination of medication and supportive 
therapy.  The level of symptomatology, including avoidance of 
stimuli associated with trauma, irritability, depression, 
agitation, and difficulty establishing and maintaining 
relationships with others, continues.  

Under the governing criteria, these symptoms seem to result 
in occupational and social impairment with deficiencies in 
most areas and an inability to establish and maintain 
effective relationships, reflective of a 70 percent 
disability rating, rather than total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
grossly inappropriate behavior, as is required for a 
100 percent disability rating.  When compared to the specific 
symptomatology set forth as illustrative of each progressive 
level of impairment, the veteran's disability picture is more 
consistent with the criteria reflecting the 70 percent 
disability rating.  Certainly symptoms resulting from PTSD 
such as persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
including the maintenance of minimal personal hygiene, 
disorientation to time or place, and memory loss for the 
names of close relatives and his own name are not shown to 
the extent contemplated under the criteria for a 100 percent 
disability rating.  Rather, the veteran's impairment seems to 
result in symptomatology which is more consistent with the 
criteria set forth in the 70 percent formula such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances. 

In reaching this conclusion, the Board places particular 
weight upon the report of the most recent VA examination, in 
which the examiner noted that no clinically significant 
illogical, obscure, or irrelevant speech or impulse control 
difficulties were demonstrated by the veteran during the 
examination.  Also persuasive were the reports of the recent 
VA outpatient treatment, in which the veteran's primary 
medical care provider assigned GAF scores of 55.  The 
apparent success of the veteran's medication therapy regimen 
is demonstrated in these recent outpatient treatment reports 
as well, given the dramatic increase in the veteran's level 
of functioning when he is compliant with his medication.  

The denial of a disability rating in excess of 70 percent 
should not be interpreted as a failure to recognize the 
veteran's very real impairment in the form of PTSD-related 
agitation and irritability which impacts his ability to 
function independently, and the severe difficulty he has in 
establishing and maintaining effective relationships; but 
rather should be viewed as a acknowledgment of that severe 
impairment he manifests.  This conclusion is only supported 
by the March 1999 examiner's assignment of a GAF score of 35, 
in combination with the examiner's comment that the veteran's 
control over difficulties relative to anger and irritability 
seemed to be improving.  The GAF scores 40 and 55 
subsequently assigned by the veteran's primary medical 
caregiver lends further support to the conclusion that a 
higher disability rating would be inappropriate, however.  
While evidence of record reflects that the veteran is 
severely impaired with occupational and social deficiencies 
in most areas of life, the evidence does not show total 
occupational and social impairment.  Thus, the Board holds 
that a disability rating of 70 percent is the most 
appropriate percentage rating to reflect the actual level of 
impairment resulting from PTSD and that a higher disability 
rating is not warranted.  38 C.F.R. § 4.7.

The Board is cognizant of the veteran's sincerely expressed 
belief that his PTSD is more disabling than is reflected by 
the currently assigned 70 percent disability rating.  His 
written contentions and hearing testimony are considered 
credible and are helpful to the Board in understanding the 
effect his disability has upon his life and daily 
functioning.  However, since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding the extent of his PTSD-related impairment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the criteria for a 100 percent disability rating have not 
been met, the veteran's claim must be denied.  For the 
reasons discussed above, the evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule embodied in law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the 
evidence is against the claim for a disability rating in 
excess of 70 percent for PTSD.




Whether a February 1995 rating decision, assigning a 
disability rating of 30 percent for PTSD, involved clear and 
unmistakable error.

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court) held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Similarly, with respect to clear and unmistakable error, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  In a November 1993 synthesis of its own 
case law, the Court stated [CUE is the Court's abbreviation 
for clear and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error....[S]imply to claim CUE on the basis 
that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

As noted above, service connection for PTSD was granted in 
February 1995, and a 30 percent disability rating was 
assigned effective in November 1994.  The veteran claims that 
the RO's initial assignment of a 30 percent disability rating 
for PTSD was clearly and unmistakably erroneous.  He asserts 
that the evidence at that time supported a higher disability 
rating and he requests that an earlier effective date for the 
assignment of a 70 percent disability rating be assigned to 
remedy the RO's claimed error.  He alternatively asserts that 
evidence he had provided to a veterans' counselor at the 
Pocatello Vet Center in December 1994 was not submitted to 
the RO prior to the February 1995 decision, meaning that some 
of the evidence tending to support a higher rating was not 
considered by the RO in the February 1995 decision.  

Under the law, the veteran could be awarded an earlier 
effective date for a higher disability rating for PTSD only 
if the February 1995 RO decision is not final or if there was 
a clear and unmistakable error in the February RO decision.  
See Mason v. Brown, 8 Vet. App. 44 (1995).  As the veteran 
did not express disagreement with the February 1995 decision, 
it became final one year after he was notified of the 
decision.  38 C.F.R. §§ 20.302, 20.1103.  Thus, an earlier 
effective date on the basis of a non-final RO decision is not 
warranted.

Pertinent evidence in the veteran's claims file when the 
February 1995 decision was rendered included service medical 
and personnel records, the veteran's own contentions, private 
medical records reflecting the veteran's 1994 surgery for 
colon cancer, and the reports of a VA general medical 
examination conducted in December 1994 and a VA psychiatric 
examination conducted in January 1995.

The claims file includes a bundle of records which was 
submitted by the veteran in 1997.  The records contain 
several VA forms relating to the veteran's employment history 
and Social Security Administration (SSA) Forms which the 
veteran apparently signed and dated in November 1994.  Also 
included is a report of a medical examination conducted in 
January 1995 for purposes of the veteran's Social Security 
Disability claim.  There is no indication such as a date 
stamp on any of these documents which would reflect they had 
been received by the VA or any agent of the VA in 1994.  The 
only evidence tending to show that the veteran had presented 
these documents in support of his claim for entitlement to 
service connection in 1994 consists of the statements he has 
made in support of the instant claim of clear and 
unmistakable error in the February 1995 decision.

To resolve situations such as this one, the Court has defined 
a presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.

Thus, under the normal course of business, a VA employee 
receiving documentary evidence would have stamped the 
documents with the date received and forwarded them to be 
filed in the veteran's claims file.  In the absence of any 
other evidence tending to show a failure in the regular 
administrative procedure in this particular case, the 
veteran's own statement alone is not sufficient to rebut the 
legal presumption of regularity in RO operations.  Unless the 
veteran can provide other evidence tending to show that he 
submitted the evidence in question to a VA employee prior to 
the February 1995 decision, the Board is constrained to hold 
that the evidence did not actually or constructively become 
part of the record until 1997. 
 
To the extent that the veteran may be asserting the failure 
to obtain all evidence which might have supported his claim 
constitutes a failure to comply with the 38 U.S.C.A. § 5107 
duty to assist, the Board observes that such a failure cannot 
serve as the basis for the assignment of an earlier effective 
date based upon clear and unmistakable error in a prior 
rating decision.  The Court has held repeatedly that a breach 
of the duty to assist creates an incomplete record, rather 
than an incorrect record and thus is not error in the sense 
envisioned by 38 C.F.R. § 3.105(a).  Shockley v. West, 
11 Vet. App. 208 (1998); see also 38 C.F.R. § 20.1403(d)(2).  
Thus, the fact that pertinent evidence was not reviewed in 
conjunction with the February 1995 decision because it was 
not contained in the claims file or otherwise constructively 
of record cannot constitute clear and unmistakable error for 
the purpose of assigning an earlier effective date for the 
grant of a higher disability rating.  The veteran's claim 
must therefore be denied.


Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
resulted from the non-provision of VA colostomy supplies 
between 1994 and 1997.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C.A. § 1151  for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151 have the initial burden of showing that 
their claim is well grounded.  Ross v. Derwinski, 3 Vet. 
App. 141 (1992); see also Buckley v. West, 12 Vet. App. 76 
(1998).  For a claim to be well grounded under 38 U.S.C.A. 
§ 1151, for claims filed prior to October 1, 1996, the 
claimant must provide: 

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances, lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability.  Jones v. 
West, 12 Vet. App. 460 (1999). 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
Section 1151 claims, such as this veteran's May 1997 claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.  Thus, 
the standards set forth in the 1995 regulations appear to be 
the appropriate standards under which this appeal should be 
reviewed. 

In August 1994, the veteran underwent a total abdominal 
perineal proctocolectomy for carcinoma of the rectum at a 
private hospital.  He was left with a permanent colostomy, or 
an artificial cutaneous opening into the colon.  Essentially, 
the veteran's claim is that he could not afford to purchase 
the medical supplies necessary for living with a colostomy on 
his own, and that the VA Medical Center refused to provide 
these supplies to him free of charge until 1997, when the 
decision to deny him the supplies was reversed.  He asserts 
he sustained additional disability in the form of great 
personal inconvenience, skin irritation and rashes, and 
exacerbation of his PTSD symptomatology during this time 
frame due to the VA's refusal to provide him with these 
medical supplies.

Service connection for the post-operative residuals of colon 
and rectal cancer was denied by decision of February 1995.  
The veteran did not express disagreement with this decision 
and does not currently assert that service connection is 
warranted for these residuals.  Rather his claim is that he 
deserves compensation for the discomfort, inconvenience, skin 
irritation and rashes, and exacerbation of his PTSD 
symptomatology which resulted from not having adequate 
medical colostomy supplies between 1994 and 1997.  

The RO denied the veteran's claim on the basis that he has 
failed to present evidence tending to show he sustained 
additional disability as a result of the VA's failure to 
provide colostomy supplies.  Neither general discomfort nor 
inconvenience have customarily been considered to be 
"disabilities" under VA law and jurisprudence.  In any 
event, discomfort and inconvenience are not current 
disabilities as the veteran currently receives colostomy 
supplies free of charge from the VA.  For the same reason, 
any skin irritation, rashes, and exacerbation of PTSD 
symptomatology are not currently shown.  Under this analysis, 
the veteran's claim must be considered not well grounded 
under the framework set forth in Jones, supra, and denied.

In a similar case, involving the VA's denial of medical 
services, the Court reached the following conclusion:

Of course, a VA adjudicative decision is 
not VA medical treatment.  If the 
appellant is not eligible to receive VA 
medical care, then he is not entitled to 
receive such care, even if he is 
currently receiving therapy for a 
procedure which occurred when he was 
eligible to receive VA medical care.  
Once the appellant is no longer eligible 
to receive VA medical care, then the 
Secretary cannot be responsible for any 
future medical care or lack thereof.  In 
this case, when the appellant was 
informed that he was no longer entitled 
to VA medical care, it was his 
responsibility to seek therapy from 
another source.  The adjudicative 
decision of the VARO, therefore, cannot 
constitute VA medical care as 
contemplated by this statute.  Jimison v. 
West, 13 Vet. App. 75, 78 (1999).

As in Jimison, the evidence of record shows that the veteran 
was informed the VA would not provide colostomy supplies to 
him.  He therefore knew that it was his responsibility to 
seek the supplies from another source.  Therefore, the 
adjudicative decision denying colostomy supplies to the 
veteran between 1994 and 1997 cannot be considered VA medical 
care so as to trigger the provisions of 38 U.S.C.A. § 1151.  
Thus, even if the veteran were to present competent evidence 
of a current disability resulting from the denial of VA 
colostomy supplies, it would appear that the Court in Jimison 
has held 38 U.S.C.A. § 1151 does not provide relief to the 
veteran as the question of eligibility under governing law 
and regulation for colostomy supplies was an adjudicative 
decision rather than a medical one.  

In conclusion, the veteran's claim for VA compensation based 
upon the previous denial of VA colostomy supplies must fail.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.

The rating decision of February 1995 assigning a 30 percent 
disability rating for PTSD did not involve clear and 
unmistakable error; the appeal is denied.

VA compensation based upon the non-provision of VA colostomy 
supplies between 1994 and 1997 is denied.


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The veteran argues that he is rendered unemployable by his 
service-connected disability of PTSD.  The record on appeal 
is clear as to the fact that he is not currently working.  
The record also reflects that he is considered unemployable 
by the SSA due to a combination of mental and physical 
disabilities.  There is no copy of the SSA decision awarding 
disability benefits to the veteran of record, however.  Thus, 
it is unclear which disability(ies) were considered by SSA to 
be the cause of his unemployability.  

While a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  The duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the significant element which remains to be 
proven before an award of a total disability rating for 
individual unemployability on the basis of service-connected 
disability may be awarded is that the veteran be shown to be 
unemployable solely by virtue of his service-connected 
disability(ies).  As the record stands, his only service-
connected disability is PTSD.  As affirmed above, a 
disability rating of 70 percent has been assigned to reflect 
the level of impairment resulting from service-connected 
PTSD.  The evidence currently of record does not tend to show 
that the veteran is rendered unemployable solely due to PTSD.  
Rather, the evidence tends to show that he is unemployable 
due to a combination of disabilities, including nonservice-
connected gastrointestinal disability and arthritis.  
However, as explained in the INTRODUCTION section, the issue 
of entitlement to service connection for arthritis remains 
unresolved.  

Upon review of the evidence of record, and the law pertaining 
to total disability ratings, the Board is of the opinion that 
the issue of entitlement to a total disability rating cannot 
be addressed until the issue of entitlement to service 
connection for arthritis has been resolved.  If service 
connection for arthritis were to be granted, the veteran's 
combined disability rating would likely be higher than that 
assigned to his service-connected PTSD alone.  In a similar 
case, the Court held that a pending claim for entitlement to 
service connection was inextricably intertwined with a 
perfected appeal for a total disability rating and that the 
total disability rating could not be finally resolved until 
the service connection claim had been resolved.  Moffitt v. 
Brown, 10 Vet. App. 214 (1997); also see Colayong v. West, 
12 Vet. App. 524 (1999).  Applied to the instant set of 
facts, the outcome of the arthritis claim could have a 
dramatic impact upon the outcome of the total rating claim.  
Therefore, it is appropriate to hold the veteran's claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities in abeyance until the arthritis claim has been 
resolved.

To ensure that the VA has fully complied with due process 
requirements, the appeal must be remanded to the RO for the 
following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding Social 
Security disability benefits to the 
veteran, or other satisfactory 
certification from the SSA as to the 
disabilities which were considered by 
that agency as contributing to the 
veteran's overall unemployability. 

2.  The RO should perform an initial 
adjudication of the veteran's claim for 
entitlement to service connection for 
arthritis.  If the RO determines that 
additional evidentiary development is 
required, such as obtaining additional 
medical records and/or a fully informed 
medical opinion, such development should 
be undertaken.  If the benefit sought is 
denied, the veteran and his 
representative should be furnished a 
statement of the case along with the 
appropriate procedural notices, and given 
the opportunity to respond.

3.  Inasmuch as the issue of entitlement 
to a total disability rating on the basis 
of unemployability due to service-
connected disabilities is deemed to be 
"inextricably intertwined" with the 
issue of entitlement to service 
connection for arthritis, the RO should 
take appropriate adjudicative action and 
provide the veteran and his 
representative notice of the 
determination along with an opportunity 
to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

